DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “yaw bearing” and “separate generator” of claims 1 and 13; the “separate generator” of claims 3-4; the “control system” of claim 6; the “control structure” of claims 7, 8, and 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate 
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract contains the form and legal phraseology comprising and comprises.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 18 is objected to because of the following informalities:  
Claim 18, line 1-2 recites “according to claim 1.” This appears to be an error and should recite “according to claim 13.”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-9, 11, and 13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Massimo (ITUB 20159172 A2). NOTE: For translation purposes EP 3184813 A1 is referenced throughout the Office Action.
Regarding claim 1¸Massimo discloses a wind installation comprising a wind turbine (12 of Figures) and an airborne wind energy system (23 of Figures), 

the wind turbine further comprising at least one nacelle mounted on the tower via a yaw bearing and for each nacelle (see Figure 3), 
a rotor (12 of Figures) coupled to the nacelle and being rotatable about an axis of rotation, the rotor being connected to a generator (10 of Figures) for converting energy of the rotating rotor into electrical energy for a power grid, 
the airborne wind energy system comprising a separate generator (20 of Figures) for generating electrical energy, the airborne wind energy system being coupled to the wind turbine via a cable (22 of Figures) and the yaw bearing (Para. 0016-0018; the whole system rotates around the yaw axis).
Regarding claim 5¸Massimo discloses wherein the airborne wind energy system (23 of Figures) is mounted on the nacelle via a mounting base being rotatably connected to the nacelle (see Figures).
Regarding claim 6¸Massimo discloses further comprising a control system (13 of Figures; Para. 0023-0025) for controlling the operation of the airborne wind energy system (23 of Figures) in dependence on operation of the wind turbine (12 of Figures).
Regarding claim 7¸Massimo discloses further comprising a control structure (kite portion of 23 of Figures) configured to control movement of a part of the airborne wind energy system (23 of Figures) which is launched to a higher altitude (see Figures; kite operating at higher altitude).
Regarding claim 8¸Massimo discloses wherein the control structure (kite portion of 23 of Figures) is configured to execute a predetermined movement pattern effecting rotational movement of the airborne wind energy system (inherent; obvious the kite would have a certain flight path).
Regarding claim 9¸Massimo discloses wherein the rotor (12 of Figures) defines a rotational plane, the rotational plane defining a substantially cone shaped flow area axially along the axis of rotation (inherent; Betz Law), and wherein the rotational movement is outside flow area (inherent; Betz Law).
Regarding claim 11¸Massimo discloses wherein the control structure (kite portion of 23 of Figures) is configured to control the rotational movement synchronous with rotation of the rotor (Para. 0018).
Regarding claim 13¸Massimo discloses a method for controlling the operation of a wind installation comprising a wind turbine (12 of Figures) and an airborne wind energy system (23 of Figures), 
the wind turbine comprising a tower (11 of Figures) placed on a foundation, the wind turbine further comprising at least one nacelle mounted on the tower via a yaw bearing and for each nacelle (see Figure 3), 
a rotor (12 of Figures) coupled to the nacelle and being rotatable about an axis of rotation, the rotor being connected to a generator (10 of Figures) for converting energy of the rotating rotor into electrical energy for a power grid, 
the airborne wind energy system comprising a separate generator (20 of Figures) for generating electrical energy, the airborne wind energy system being coupled to the wind the whole system rotates around the yaw axis), 
the method comprising controlling the operation of the airborne wind energy system in dependence on the wind turbine operation (Para. 0023-0025).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Massimo (ITUB 20159172 A2), in view of Chan (US 9,030,038).
Regarding claim 2¸Massimo discloses all of the elements of the current invention as mentioned above, however does not explicitly disclose wherein the wind turbine (12 of Figures) is electrically connected to the power grid via a power transmission line, and 
wherein the airborne wind energy system (23 of Figures) is further electrically connected to the power transmission line.
Chan discloses wherein the wind turbine (5 of Figures) is electrically connected to the power grid via a power transmission line (100 of Figures; Col. 3:65-Col. 4:12; Col. 8:30-49), and 
wherein the airborne wind energy system is further electrically connected to the power transmission line (Col. 7:5-19).

Regarding claim 3¸Massimo discloses all of the elements of the current invention as mentioned above, however does not disclose wherein the separate generator (20 of Figures) is an airborne generator.
Chan discloses wherein the separate generator is an airborne generator (21 of Figures).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the separate generator of Massimo be an airborne generator, as taught by Chan, to transform wind energy into electric energy as is commonly known in the art [Massimo: Para. 0017].
Regarding claim 4¸Massimo discloses all of the elements of the current invention as mentioned above, however does not disclose wherein the separate generator (20 of Figures) is positioned in the nacelle.
Chan discloses wherein the separate generator (20 of Figures) is positioned in the nacelle (Col. 6:39-42; 3 of Figures).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the separate generator of Massimo positioned inside a nacelle, as taught by Chan, because it is well known to one of ordinary skill in the art to house the components that transform the wind's kinetic energy into mechanical energy to turn a generator that produces electricity inside the nacelle.
Regarding claim 12¸Massimo wherein at least one wind installation is a wind installation according to claim 1.
Massimo does not disclose a wind energy park comprising a number of wind installations wherein at least one wind installation is a wind installation according to claim 1.
Chan discloses a wind energy park comprising a number of wind installations wherein at least one wind installation is a wind installation (see Figures).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have a number of wind installations in the system of Massimo, as taught by Chan, to increase the amount of electricity to be transformed from wind energy as is commonly known in the art.

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Massimo (ITUB 20159172 A2), in view of Loyd (US 4,251,040).
Regarding claim 10¸Massimo discloses all of the elements of the current invention as mentioned above, however does not explicitly disclose wherein the rotational movement is substantially circular.
Loyd discloses wherein the rotational movement is substantially circular (see Figure 4).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the rotational movement of Massimo be substantially circular, as taught by Loyd, because such a pattern is inherently stable for a properly trimmed kite vehicle on the downwind side of the circle [Loyd: Col. 6:17-24].
Regarding claim 18¸Massimo discloses wherein a part of the airborne wind energy system (23 of Figures) which is launched to a higher altitude (see Figures; kite operating at higher altitude).
Massimo does not explicitly disclose is moved in a rotational movement.
Loyd discloses is moved in a rotational movement (see Figure 4).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the airborne wind energy system of Massimo move in rotational movements, as taught by Loyd, because such a pattern is inherently stable for a properly trimmed kite vehicle on the downwind side of the circle [Loyd: Col. 6:17-24].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Massimo (ITUB 20159172 A2), in view of Da Costa Duarte Pardal (US 2009/0278353).
Regarding claim 16¸Massimo discloses all of the elements of the current invention as mentioned above, however does not disclose wherein the airborne wind energy system (23 of Figures) is retracted at wind speeds above a predefined wind speed upper threshold.
Da Costa Duarte Pardal discloses wherein the airborne wind energy system (see Figures) is retracted at wind speeds above a predefined wind speed upper threshold (see Claim 24).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the airborne wind energy system of Massimo retract at wind speeds above a predefined wind speed upper threshold, as taught by Da Costa Duarte Pardal, .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Massimo (ITUB 20159172 A2), in view of Byun (US 2012/0248770).
Regarding claim 17¸Massimo discloses all of the elements of the current invention as mentioned above, however does not disclose wherein operation of the wind turbine (12 of Figures) is stopped during launch and/or retraction of the airborne wind energy system (23 of Figures).
Byun discloses wherein operation of the wind turbine (102 of Figures) is stopped during launch and/or retraction (see claim 2) of the airborne wind energy system (109 of Figures).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have wind turbine of Massimo stopped during launch and/or retraction of the airborne wind energy system, as taught Byun, to assist with launching the airborne wind energy system to the desired altitude [Byun: Para. 0008].
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to claims 14 and 15, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a method for controlling the operation of a wind installation as recited by independent claim 13, comprising:
a wind turbine and an airborne wind energy system, 
the wind turbine comprising a tower placed on a foundation, the wind turbine further comprising at least one nacelle mounted on the tower via a yaw bearing and for each nacelle, 
a rotor coupled to the nacelle and being rotatable about an axis of rotation, the rotor being connected to a generator for converting energy of the rotating rotor into electrical energy for a power grid, 
the airborne wind energy system comprising a separate generator for generating electrical energy, the airborne wind energy system being coupled to the wind turbine via a cable and the yaw bearing, 
the method comprising controlling the operation of the airborne wind energy system in dependence on the wind turbine operation;
wherein the airborne wind energy system is launched when the power production of the wind turbine is below a rated power for the wind turbine; and 
wherein the airborne wind energy system is retracted when the power production of the wind turbine reaches a rated power for the wind turbine.

With respect to claims 14 and 15, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a wind installation as recited by independent claim 1, comprising:
a wind turbine and an airborne wind energy system, 
the wind turbine comprising a tower placed on a foundation on a wind turbine site, 
the wind turbine further comprising at least one nacelle mounted on the tower via a yaw bearing and for each nacelle, 
a rotor coupled to the nacelle and being rotatable about an axis of rotation, the rotor being connected to a generator for converting energy of the rotating rotor into electrical energy for a power grid, 
the airborne wind energy system comprising a separate generator for generating electrical energy, the airborne wind energy system being coupled to the wind turbine via a cable;
wherein the airborne wind energy system is launched when the power production of the wind turbine is below a rated power for the wind turbine; and 
wherein the airborne wind energy system is retracted when the power production of the wind turbine reaches a rated power for the wind turbine.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Woo (US 2015/0330366) and Goldstein (US 2015/0275861) disclose airborne wind energy systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248.  The examiner can normally be reached on M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Charles Reid Jr./             Primary Examiner, Art Unit 2832